DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        SAMUEL W. BOOTHE,
                            Appellant,

                                   v.

                 WM SPECIALTY MORTGAGE, LLC,
                           Appellee.

                             No. 4D19-2826

                             [March 5, 2020]

  Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Susan Lebow, Judge; L.T. Case No.
CACE 08-008360.

  Samuel W. Boothe, Plantation, pro se.

   Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of
Akerman LLP, Fort Lauderdale, and Eric M. Levine of Akerman LLP, West
Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, CONNER and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.